The sisters of the intestate's father, as next of kin, are entitled to the whole estate, to the exclusion of the appellants, who, as cousins of the intestate, are one degree farther removed. P.S., c. 196, s. 1., cl. IV, Ib., s. 6.
The right of either of the appellants, if any, to a distributive share in the estate of Alzina's father or in that of her mother is not involved in the distribution of her estate, and will not be determined by any judgment which can be rendered in this proceeding. If, however, as stated in the case, Alzina was an only child, no ground is apparent upon which any person except creditors of her father or of her mother can claim to be aggrieved because the record fails to show the details of the completion of her administration of their estates.
Exception overruled.
All concurred. *Page 326